Dissenting Opinion by
Judge Crumlish, Je. :
I respectfully dissent.
Section 501 of the Unemployment Compensation Law requires the Bureau of Employment Security (Bureau) to make an official determination as to each application for benefits filed by claimants. It is my opinion that an official determination was not made in this instance and could not have been made due to the negligence and/or incompetence of a bureaucratic clerk who refused to accept Claimant’s application. Thus Claimant, through no fault of his own, was deprived of a determination of whether or not his claim was valid or invalid. Had the application been properly processed and later been determined to have been *350invalid, the statute provides that written notice be given to Claimant stating the claim is invalid and the reasons therefor. Had such notice been received and not acted upon by Claimant, I would agree that inaction would then be a bar to his receiving benefits. However, the Unemployment Compensation Board’s failure to initially determine whether Claimant had presented a valid claim was a crucial omission which prevented Claimant from actively pursuing the matter at that time. I would remand to the Board for a determination of Claimant’s eligibility for benefits and the amount, if any, to which he is entitled.
While I realize that remanding for further proceedings will be administratively burdensome due to the length of time involved, I see no reason for depriving an innocent claimant of benefits to which he may be legally entitled. The Bureau should be forced to bear the cost of rectifying its prior mistakes.
Judge Cbaig joins in this dissent.